DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the aqueous hypohalite" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The limitation should read “an aqueous hypohalite” for proper antecedent basis.
Claim 2 reciting "(a) at least a 70% recovery of hypohalite after 24 hours of... or (b) at least a 75% recovery of hypohalite after 24 hours of contact" is indefinite as the term "or" is exclusionary and is used to present mutually exclusive alternatives - and because a 75% recovery necessarily includes a 70% recovery, i.e. they are not mutually exclusive, the two recited recoveries are not alternatives and one necessitates the other. An amendment to change "or" to "and/or" or something equivalent will result in 
Claim 7 recites "has a concentration of hypohalite that is not greater than 5,000 ppm, not greater than 500 ppm, not greater than 200 ppm, or not greater than 175 ppm" and is indefinite for the same reasoning applied to the rejection of claim 2 set forth above. Similarly, and amendment to change "or" to "and/or" will result in the withdrawal of this rejection. For the purpose of examination it is interpreted that any one of or all of the concentrations recited would satisfy the limitations of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bromberg (US 2009/0148342) in view of Saint-Gobain Corp. (NPL 2013).
Regarding claim 1, Bromberg (US 2009/0148342) teaches a spraying system for dispensing a dilute hypohalite sanitizing or disinfecting composition (Paragraph [0005], [0214], [0221]), the spraying system comprising: (a) a reservoir for holding the aqueous hypohalite sanitizing or disinfecting composition; (b) a hand-held spray nozzle through which the aqueous hypohalite sanitizing or disinfecting composition is sprayed during use (Paragraph [0215]-[0216], at least by the incorporation of US 5,294,025 by reference); and (c) a pump and associated tubing for conveying the aqueous hypohalite sanitizing or disinfecting composition from the reservoir to the hand-held spray nozzle (Paragraph [0216] sets forth different pumps used). Bromberg appears to be silent with regards to a recovery of hypohalite.
However, Saint-Gobain Corp. (NPL 2013) teaches Tygon SE-200 has excellent compatibility with hypochlorite, the chemical that is used in Bromberg (Table “Chemical Resistance Properties of Tubing” on page 25 specifically sets forth the compatibility of Tygon SE-200 with Sodium Hypochlorite). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Bromberg such that the tubing used is Tygon SE-200. One would have been motivated to do so in order to successfully construct the device taught by Bromberg as Bromberg is silent with regards to specific tubing materials, and an ordinary artisan would be motivated to look to the prior art to find a tubing material that has excellent compatibility with the disinfectant being used. The combination of all of these claimed materials would necessarily and inherently result in the structure achieving or being capable of achieving at least a 65% recovery of hypohalite after 24 hours of contact between the hypohalite sanitizing or disinfecting 
Regarding claim 2, the tubing taught by Saint-Gobain exhibits at least a 70% recovery after 24 hours of contact (See table 1 of the instant application).
Regarding claim 3, Bromberg teaches the pump is peristaltic (Paragraph [0216]).
Regarding claim 4, Saint-Gobain teaches the tubing is Tygon SE-200 and that it is transparent or at least translucent (“Product Description and Color” Table on page 3, Table on page 25).
Regarding claim 5 and 7, Bromberg teaches the concentration of hypohalite is less than 500 ppm (Paragraph [0221]), overlapping with the claimed range of “not greater than 210 ppm and “not greater than 500”. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 6, Bromberg in view of Saint-Gobain teaches all of the structural limitations of the claimed invention and therefore would necessarily and inherently be capable of providing the hypohalite to a surface at a concentration of at least 85 ppm (Paragraph [0221] teaches the concentration can be 500 ppm or less). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 of copending Application No. 15/986,687 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the 
Claims 1 and 5-7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/841,945 in view of Saint-Gobain. The reference application teaches all of the limitations of claim 1 of the instant application except for the tube stiffness and compression force. It would have been obvious in view of Saint-Gobain to use Tygon SE-200 to achieve the claimed stiffness and compression force to arrive at the claimed invention. See the rejection of claim 1 above. Claim 1 of the reference application also teaches the claimed hypohalite concentration present in claims 5-7 of the instant application.
This is a provisional nonstatutory double patenting rejection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615.  The examiner can normally be reached on Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.H./               Examiner, Art Unit 1799         

/SEAN E CONLEY/               Primary Examiner, Art Unit 1796